IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kathleen E. Topper, Executrix         :
of the Estate of Hayden Topper,       :
Deceased, and on her own              :
behalf as his Widow,                  :
                     Appellant        :
                                      :
            v.                        :    No. 2674 C.D. 2015
                                      :
Maple Creek Inn, Inc.,                :
a Pennsylvania Corporation,           :
and the Borough of Turtle Creek       :


                                   ORDER



             NOW, February 17, 2017, having considered appellant’s application for

reargument and appellee Borough of Turtle Creek’s answer in response thereto, the

application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge